ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_02_EN.txt.                      364 	




                                     DECLARATION OF JUDGE OWADA



                        1. While I have voted in favour of all the dispositifs as contained in
                     paragraph 154 of the Judgment, I wish to elaborate on some salient points
                     of the Judgment, with a view to adding clarity to what I wanted to convey
                     through the language of the Judgment. First, I wish to show how I have
                     come to the conclusion that France’s first preliminary objection be
                     upheld, especially in the context of the alleged violations by France of the
                     provisions other than Article 4 of the Palermo Convention ; second, I
                     wish to put my own view on why the conclusion of the Judgment that
                     France’s third preliminary objection is to be rejected is justified, in par-
                     ticular in view of the essential nature of this objection in relationship to
                     the specific structure of preliminary objections as stipulated in Article 79,
                     paragraph 9, of the Rules of Court as revised in 1978 from the original
                     formulation.



                          (A) The Relevance of Article 4 of the Palermo Convention
                                         to the Alleged Violation

                                 (1) The Scope of Obligations of Article 4 as Such
                        2. The relevance of Article 4 to the alleged violation of the Convention
                     as claimed by Equatorial Guinea is, in my view, twofold. First, I concur
                     with paragraph 102 of the Judgment that “Article 4 does not incorporate
                     the customary international rules relating to immunities of States and
                     State officials”. The Court did not accept the argument advanced by the
                     Applicant that Article 4 had the legal effect of amounting to the so-­called
                     “incorporation by reference” of customary rules of international law.
                     This term, when used as a technical legal term, means, according to the
                     Black’s Law Dictionary, “[t]he method of making one document of any
                     kind become a part of another separate document by referring to the for-
                     mer in the latter, and declaring that the former shall be taken and consid-
                     ered as a part of the latter as if it were fully set out therein” (Black’s Law
                     Dictionary (5th ed., 1979), p. 690). As the Judgment clearly demonstrates
                     in its interpretation of Article 4 in accordance with its ordinary meaning,
                     I agree that Article 4 does not amount to a provision that justifies the
                     legal effect of such “incorporation by reference”.

                        3. Second, however, this is not the end of the story in relation to the
                     issue of relevance of Article 4 claimed by Equatorial Guinea. The afore-

                     76




5 CIJ1142.indb 148                                                                                    21/02/19 15:44

                     365 	   immunities and criminal proceedings (decl. owada)

                     mentioned finding of the Judgment does not free the Court from its task
                     of scrutinizing Equatorial Guinea’s claims based on provisions other than
                     Article 4 of the Convention, in the context of the legal obligation arising
                     under Article 4 as defined by the Judgment. The Judgment clearly
                     accepted that Article 4 (1) of the Palermo Convention, unlike Article I of
                     the Treaty of Amity between Iran and the United States, which was inter-
                     preted by the Court in the case concerning Oil Platforms as “preambular
                     in character merely formulating a general aim”, imposes a legal obliga-
                     tion on States parties to perform other obligations of the Convention “in
                     a manner consistent with the principles [as referred to therein]” (para-
                     graph 92 of the Judgment). Thus, some of the Applicant’s claims based
                     on the provisions other than Article 4 of the Convention have been
                     advanced independently of Equatorial Guinea’s specific interpretation of
                     Article 4 based on the doctrine of “incorporation by reference”. Given
                     this latter obligation prescribed by Article 4, the provisions other than
                     Article 4, such as Articles 6, 7, 8 and 25, read in conjunction with Arti-
                     cle 4 as interpreted by the Court, will thus become relevant in evaluating
                     France’s acts complained of by Equatorial Guinea.

                        4. The principles of sovereign equality and non-­intervention referred
                     to in Article 4 (1) of the Convention are not intended to have the effect of
                     incorporating the specific rules of customary international law relating to
                     immunities. Neither the travaux préparatoires of Article 4 (1) of the Pal-
                     ermo Convention, nor those of Article 2 of the Convention against Illicit
                     Traffic in Narcotic Drugs and Psychotropic Substances of 1988, which
                     “inspire[d]” Article 4 of the Palermo Convention, indicate otherwise (see
                     United Nations (1988), “United Nations Conference for the Adoption of
                     a Convention against Illicit Traffic in Narcotic Drugs and Psychotropic
                     Substances, Vienna, 25 November-20 December 1988, Official Records”,
                     Vol. II, pp. 155‑156, 171, 176‑177). This means that States parties to the
                     Palermo Convention are obligated to carry out their obligations under
                     Articles 6, 7, 8, 15 and 25 of the Convention “in a manner consistent with
                     the principles of sovereign equality and non-­intervention”. The question
                     is, therefore, in deciding on the jurisdiction conferred upon the Court
                     under Article 35 of the Palermo Convention, to determine whether there
                     is a dispute concerning “the interpretation or application [of these arti-
                     cles] of this Convention” and to determine whether the acts of France
                     complained of by Equatorial Guinea do or do not fall within the scope of
                     Articles 6 and 15 of the Convention read in conjunction with Article 4 as
                     interpreted by the Judgment.

                           (2) Articles 5, 6, 8 and 23, Read in Conjunction with Article 4
                       5. To identify the scope of the jurisdiction conferred upon the Court
                     under Article 35 of the Palermo Convention, it is necessary to examine
                     the nature and the scope of the obligations prescribed by the provisions
                     of the Convention, where “interpretation or application is at issue”

                     77




5 CIJ1142.indb 150                                                                                  21/02/19 15:44

                     366 	    immunities and criminal proceedings (decl. owada)

                     between the parties as “subject-­matter of the dispute”. It is important to
                     take note of the fact that the Palermo Convention was adopted by State
                     parties “convinced of the urgent need to strengthen co-­operation to pre-
                     vent and combat such activities more effectively at the national, regional
                     and international levels” (United Nations doc. A/RES/55/25, 15 Novem-
                     ber 2000). The purpose of the Convention is clearly set out in its Article 1
                     as “promot[ing] co-­operation to prevent and combat transnational orga-
                     nized crime more effectively”.
                        6. In implementation of this approach to these “predicate crimes”, the
                     Palermo Convention obligates States to “criminalize these crimes in their
                     respective domestic legal systems”, thus establishing a level playing field
                     for strengthening international co-­operation under the Convention, rather
                     than a more traditional approach of “international legislation” (e.g. the
                     Genocide Convention of 1949), by which State parties are obligated
                     directly by the participation in the Convention to carry out (i.e. to exer-
                     cise jurisdiction over) the obligation to prevent and punish the criminals
                     in their respective domestic legal system.

                        7. This interpretation is confirmed by the travaux préparatoires. The
                     record of discussion in the Ad Hoc Committee on the Elaboration of a
                     Convention against Transnational Organized Crime shows that several
                     delegations raised concern that the draft article on jurisdiction “could be
                     understood to allow States Parties to apply their domestic laws to the ter-
                     ritory of other States”. In response, it was pointed out that what became
                     Article 4 (1) “emphasized the principles of sovereign equality, territorial
                     integrity and non-­intervention in the domestic affairs of other States and
                     that those principles applied also to any exercise of jurisdiction”
                     (United Nations doc. A/AC.254/4/Rev.4, p. 20, fn. 102). Indeed, the focus
                     was on what became Article 4 as a safeguard against intervention on the
                     territory of another State.

                        8. A series provisions for the mechanism of international co-­operation,
                     in the implementation of this obligation to criminalize these offences and
                     to establish jurisdiction, such as extradition (Article 16), transfer of sen-
                     tenced persons (Article 17), mutual legal assistance (Article 18), and joint
                     investigations (Article 20) follow these series of provisions which obli-
                     gates States parties to establish the criminalization of offences under the
                     Convention (such as Article 6) and to establish jurisdiction over them
                     (such as Article 15). The structure of the Convention thus indicates that
                     the Palermo Convention requires the States parties to adopt legislative,
                     administrative, or judicial measures to establish their jurisdictions over
                     these offences, without directly concerning itself with the actual modali-
                     ties of its exercise.
                        9. This construction contrasts with some other international conven-
                     tions that oblige States parties to prevent or punish crimes prescribed
                     under the conventions. For instance, Article I of the Convention on the
                     Prevention and Punishment of the Crime of Genocide (1949) obligates

                     78




5 CIJ1142.indb 152                                                                                   21/02/19 15:44

                     367 	    immunities and criminal proceedings (decl. owada)

                     the contracting parties “to prevent and to punish” genocide, as a crime
                     under international law. Article 2, paragraph 1, of the Convention against
                     Torture and Other Cruel, Inhuman or Degrading Treatment or Punish-
                     ment (1984) obligates each State party to “take effective legislative,
                     administrative, judicial or other measures to prevent acts of torture in any
                     territory under its jurisdiction”. Unlike these conventions, the obligations
                     under the Palermo Convention is essentially addressed to criminalizing
                     offences and to establishing jurisdiction over them in their domestic legal
                     systems. The prevention and combatting of transnational organized crime
                     is intended to be attained as a result of such international co‑operation in
                     establishing jurisdiction to “criminalize” these acts in their domestic legal
                     systems.


                        10. This analysis leads me to conclude that the proper appreciation of
                     the aforementioned nature of the Convention is crucial in determining the
                     scope of the compromissory clause of the Palermo Convention contained
                     in its Article 35 “concerning the interpretation or application” of the Pal-
                     ermo Convention. Since the relevant articles of the Convention is of the
                     nature to obligate States parties to establish their jurisdictions over
                     offences within their domestic legal systems by adopting legislative,
                     administrative, or judicial measures, the actual exercise of such jurisdic-
                     tion which is the actual subject‑matter of the dispute in the present case
                     (see Judgment, paragraph 67) cannot fall within the scope of the compro-
                     missory clause of this Convention.
                        11. Articles 5, 6, 8 and 23 obligate States parties both to prevent and
                     combat the “predicate crime” predetermined by the Convention, by
                     enacting legislative or other administrative, judicial measures to criminal-
                     ize offences as defined in other provisions of the Convention, including
                     offences committed “outside the jurisdiction of the State Party in ques-
                     tion” under certain conditions (Article 6 (2) (c)). It is significant that
                     Article 4 (1) functions here as a safeguard to allow a State party to estab-
                     lish its jurisdiction over criminal offences committed in the territory of
                     another State, to the extent that it is carried out in a manner that can be
                     regarded as consistent with the principles, inter alia, of sovereign equality
                     and of non-­intervention. In this respect, Article 6 (2) (c) of the Conven-
                     tion provides that

                          “offences committed outside the jurisdiction of a State Party shall
                          constitute predicate offences only when the relevant conduct is a crim-
                          inal offence under the domestic law of the State where it is committed
                          and would be a criminal offence under the domestic law of the State
                          Party implementing or applying this article had it been committed
                          there”.
                     This sets the dual criminality requirement as the limitation on the pre-
                     scriptive power of Article 6 in establishing jurisdiction over offences com-

                     79




5 CIJ1142.indb 154                                                                                   21/02/19 15:44

                     368 	    immunities and criminal proceedings (decl. owada)

                     mitted on the territory of another State. While there is no explicit reference
                     to Article 4 (1), it seems clear that Article 6 (2) (c) is to be construed in a
                     manner to reflect the spirit of Article 4 (1) which provides a safeguard
                     against foreign intervention by way of extraterritorial jurisdiction. To the
                     extent that a State party limits its exercise of criminal jurisdiction over
                     offences of laundering of proceeds of crime committed abroad in confor-
                     mity with the language of Article 6 (2) (c), the State can be said to be
                     under the obligation to carry out its obligation in a manner consistent
                     with the principles of sovereign equality and non‑intervention prescribed
                     by Article 4 (1) of the Convention. This prescriptive of “dual criminality”
                     can be said to set the limits of the establishment of jurisdiction in terms of
                     the criminalization of the acts of money laundering as a category of
                     crimes to be provided for in both jurisdictions. However, this does not
                     mean that this extends to the actual exercise of jurisdiction on concrete
                     acts of money laundering allegedly committed. It is possible, at any rate
                     arguable, that it could constitute the crime of money laundering, which
                     could be a question that could only be determined by examining the mer-
                     its of the case, but not belonging to the scope of jurisdiction.



                                 (3) Article 15 Read in Conjunction with Article 4
                        12. The same holds true with regard to Article 15 of the Convention,
                     which allows a State party to establish its jurisdiction over offences com-
                     mitted in the territory of another State (Article 15 (2)). At first glance,
                     this provision might appear to provide a basis for jurisdictional interven-
                     tion on a foreign territory by way of establishing extraterritorial jurisdic-
                     tion. Nevertheless, such capacity of a State party to extend its jurisdiction
                     is circumscribed by Article 15 (2) (c) (i) and (ii), which allows the State
                     to do so only when a certain offence is committed abroad, inter alia, “with
                     a view to the commission of [a certain offence] within its territory”. Put
                     differently, the establishment of jurisdiction having an extraterritorial
                     reach is permitted only to the extent that the effect of offences is directed
                     against the territory of the State exercising such jurisdiction. Admittedly,
                     this arrangement is explicitly linked with the principles referred to in Arti-
                     cle 4 through the express qualification that it is “[s]ubject to article 4 of
                     th[e] Convention” in the chapeau of Article 15 (2). It is to be noted, how-
                     ever, that the principle of sovereign equality which is contained in Arti-
                     cle 4 and which is thus referenced by the qualifying language of
                     Article 15 (2) is a general principle of international law. While it helps to
                     identify the scope of the permissible exercise of jurisdiction based on the
                     effect of offences committed abroad, it does not amount to the direct
                     application of concrete rules that emerge from this principle in such a way
                     as to affect the manner in which this extraterritorial jurisdiction has to be
                     exercised.


                     80




5 CIJ1142.indb 156                                                                                     21/02/19 15:44

                     369 	    immunities and criminal proceedings (decl. owada)

                        13. Based on this analysis on the scope of Articles 6 and 15 read in
                     conjunction with Article 4 of the Palermo Convention, it is my view that
                     the conclusion reached by the Judgment is justified. To put it differently,
                     these provisions deal only with the formal establishment (be it legislative,
                     administrative or judicial), but not the actual exercise, of such jurisdiction
                     by a judicial breach of the State parties, including concrete acts which
                     allegedly may have a certain extraterritorial reach. In the present case, by
                     comparison, the acts of the French court complained of by Equato-
                     rial Guinea is the initiation of the actual exercise of criminal proceedings
                     against Mr. Teodoro Nguema Obiang Mangue, which is properly charac-
                     terized as the exercise rather than the establishment of jurisdiction by
                     France. Even if such exercise of criminal jurisdiction by France were to
                     amount to an exercise of jurisdiction with a certain extraterritorial reach
                     that arguably could constitute an internationally wrongful act, provided
                     that Mr. Teodoro Nguema Obiang Mangue were entitled to immunity as
                     argued by Equatorial Guinea, such act cannot fall within the jurisdic-
                     tional scope of these provisions for the purpose of determining the juris-
                     dictional scope conferred upon the Court under Article 35 of the Con-
                     vention.

                                   (B) France’s Third Preliminary Objection
                                          Based on “Abuse of Rights”

                        14. I concur with the dispositif contained in the Judgment which states
                     that it simply “rejects” France’s third preliminary objection. The Judg-
                     ment does not declare that “[this] objection does not possess an exclu-
                     sively preliminary character”. The relevant part of the Judgment however
                     does not explain in detail why the Court has not chosen the course to
                     declare that the objection on alleged “abuse of rights” does not possess an
                     exclusively preliminary character pursuant to Article 79, paragraph 9, of
                     the Rules of Court. Paragraph 151 of the Judgment simply states that
                     “abuse of rights cannot be invoked as a ground of inadmissibility when
                     the establishment of the right in question is properly a matter for the mer-
                     its” (emphasis added). In my view, this point would seem to require fur-
                     ther elaboration on the reasoning of the Court on this point.

                        15. It often happens in a contentious case before the Court that a pre-
                     liminary objection is raised either on the ground of the lack of jurisdiction
                     or inadmissibility in circumstances where the existence of a substantive
                     right at issue and the manner in which its exercise has been denied. In
                     such situations it is sometimes hard to establish the issue of jurisdiction or
                     admissibility of claim without an extensive examination in fact and in law
                     of the merits of the case. Such an examination is very often neither feasi-
                     ble nor appropriate at an early stage of preliminary objections when the
                     parties have no opportunity to elaborate respective arguments without
                     getting into the merits. This is the raison d’être of Article 79, paragraph 9,
                     of the Rules of Court, which provides, in addition to either to uphold or

                     81




5 CIJ1142.indb 158                                                                                    21/02/19 15:44

                     370 	    immunities and criminal proceedings (decl. owada)

                     reject the objection raised, that the Court has the third option to declare
                     that the objection at issue “does not possess an exclusively preliminary
                     character” (see Eduardo Jiménez de Aréchaga, “The Amendments to the
                     Rules of Procedure of the International Court of Justice”, American Jour-
                     nal of International Law, Vol. 67 (1973), pp. 11‑19).

                        16. At a first glance, Equatorial Guinea’s original alleged claims to the
                     immunity of Mr. Teodoro Nguema Obiang Mangue and to the inviolabil-
                     ity of the building located at 42 Avenue Foch in Paris and France’s obli-
                     gation thereto could appear to fall under such category. It could appear
                     that it required a further extensive examination of the facts and the law
                     surrounding the legal status of Mr. Obiang Mangue and the building in
                     relation to the establishment of the jurisdiction of the Court on the basis
                     of Article 35 of the Palermo Convention and Article I of the Optional
                     Protocol to the Vienna Convention on Diplomatic Relations.

                        17. The Court however did not take this third course, as envisaged in
                     Article 79, paragraph 9, of the Rules of Court, to declare that France’s
                     third objection did not possess an exclusively preliminary character. In
                     essence, what is significant in France’s argument on the abuse of rights is
                     that France advances a thesis that Equatorial Guinea’s claim in its
                     entirety relates to the fundamental issue of the legal validity of Equato-
                     rial Guinea’s claim as a “valid legal claim” that is capable of seising the
                     Court as a legitimate claim. Thus, France argues that

                          “it is not the individual elements which France has brought to this
                          Court’s attention, considered in isolation, that constitute an abuse of
                          process. Taken as a whole, however, they establish that Equatorial
                          Guinea’s application to the Court is abusive, since it in fact forms
                          part of a strategy to use the principle of diplomatic immunities as a
                          contrivance for the benefit of an individual who is not a diplomat,
                          and thereby to obstruct the criminal proceedings initiated against him
                          in France and avoid the potential confiscation of the personal prop-
                          erty he has acquired there.” (CR 2018/2, p. 53, para. 21 (Pellet).)

                     In other words, the Applicant’s claim, as understood and presented by
                     France, has an essential legal flaw that vitiates the whole claim of Equato-
                     rial Guinea as a “valid claim” that can seize the Court, in light of the
                     surrounding circumstances of the case. This is a “far cry” from the system
                     of preliminary objection to jurisdiction or admissibility envisaged under
                     Article 79 of the Rules of Court and cannot be said to fall within the
                     framework of the system of preliminary objections provided under the
                     Rules (Incidental Proceedings).
                        18. For an objection to be covered by Article 79, it is to be “an objec-
                     tion [that] must . . . possess a ‘preliminary’ character” (Questions of Inter-
                     pretation and Application of the 1971 Montreal Convention arising from the

                     82




5 CIJ1142.indb 160                                                                                    21/02/19 15:44

                     371 	    immunities and criminal proceedings (decl. owada)

                     Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United King-
                     dom), Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 26,
                     para. 47). If an objection does not possess such a “preliminary” character,
                     it cannot fall within the mechanism of preliminary objections provided
                     for in Part III, Section D (Incidental Proceedings), Subsection 2 (Prelimi-
                     nary Objections) of the Rules of Court. Aside from the legal soundness of
                     France’s argument on this point, it is clear that this claim of France in the
                     form in which it is presented by her can no longer be in its nature “a pre-
                     liminary objection” in a procedural sense. In this legal situation the Judg-
                     ment has no option to declare that such objection does not possess an
                     “exclusively preliminary character” pursuant to paragraph 9 of Article 79.
                     The examples of these “abuse of rights” cases as cited by France (Phoenix
                     Action, Ltd. v. The Czech Republic, ICSID Case No. ARB/06/5, Award of
                     15 April 2009; Renée Rose Levy and Gremcitel S.A. v. Republic of Peru,
                     ICSID Case No. ARB/11/17, Award of 9 January 2015) also testify to the
                     fact that the relevant arbitral tribunals accepted the argument of the
                     Respondent not as a preliminary objection to be determined before pro-
                     ceeding to the merits, but as an issue that touches the very basis of the
                     claims advanced by the Applicant. It is true that Article 79 is said to
                     cover “any objection” raised by the parties, such objection must possess
                     the effect that “will be, if the objection is upheld, to interrupt further pro-
                     ceedings in the case, and which it will therefore be appropriate for the
                     Court to deal with before enquiring into the merits” (Panevezys-­Saldutiskis
                     Railway (Estonia v. Lithuania), Preliminary Objections, Judgment, 1939,
                     P.C.I.J., Series A/B, No. 76, p. 16). This clearly is not the situation that
                     the Court is faced with here.

                        19. Thus in the present case, I consider that France’s objection based
                     on the abuse of rights does not possess such a “preliminary” character.
                     The alleged substantive right in question is Equatorial Guinea’s right to
                     the immunity ratione personae of the Vice-­President in charge of National
                     Defence and Security and to immunity and inviolability of the building
                     located at 42 Avenue Foch in Paris. This has been challenged by France
                     that such a claim is tarnished by the abuse of rights. According to France,
                     the Applicant exploited such rights purely and exclusively for the pur-
                     poses of manipulating the ostensible rights granted, with a view to shield-
                     ing Mr. Teodoro Nguema Obiang Mangue and his properties from the
                     French criminal proceedings. For France, such use of immunity and inviol­
                     ability is nothing else than abusive because the purpose of privileges
                     and immunities under the Vienna Convention, which is to safeguard the
                     independence of the State and its representatives abroad, and not to ben-
                     efit the individuals who enjoy them (Preliminary Objections of the French
                     Republic, paras. 78‑80), is completely ignored and manipulated to block
                     the unlawful activities to be brought to justice.

                       20. The Judgment has found that there has not been enough evidence
                     to establish this contention of France. However, whether this contention

                     83




5 CIJ1142.indb 162                                                                                     21/02/19 15:44

                     372 	    immunities and criminal proceedings (decl. owada)

                     of France is justified or not is not the point at issue in the present situa-
                     tion. France’s objection on abuse of rights to immunity and inviolability
                     by Equatorial Guinea, if upheld, could arguably result in a total rejection
                     of Equatorial Guinea’s claim as an “invalid claim” rather than the proce-
                     dural interruption of further proceedings of the present case before deal-
                     ing with the merits aspects of the claim.
                        21. It is for these reasons that I joined the conclusion of the Court that
                     France’s third preliminary objection be rejected in its entirety, without
                     passing any judgment on the validity of the contention of France in its
                     third preliminary objection, which, if sustained, could have much wider
                     legal implications.

                     (Signed) Hisashi Owada.




                     84




5 CIJ1142.indb 164                                                                                   21/02/19 15:44

